Citation Nr: 0030837	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from August 1983 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, denying the benefit sought.  

In May 2000, the veteran withdrew her claims of entitlement 
for (1) a disability rating in excess of 60 percent for 
sciatic nerve irritation with foot drop, common peroneal 
deficit, and sympathetic dystrophy of the left lower 
extremity; (2) special monthly compensation based on the loss 
of use of the left foot; and (3) automotive and adaptive 
equipment or adaptive equipment.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

If further evidence or clarification of the evidence or the 
correction of a procedural defect is essential for a proper 
appellate decision, a remand to the agency of original 
jurisdiction specifying the action to be undertaken is 
warranted.  See 38 C.F.R. § 19.9 (1999).  

The law provides that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (1999).  With respect to the veteran's claim 
for a total rating based on individual unemployability, the 
information of record reflects that her only service-
connected disability is sciatic nerve irritation with foot 
drop, common peroneal deficit, and sympathetic dystrophy of 
the left lower extremity currently rated as 60 percent 
disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(1999).  

However, testimony from the June 2000 in-person hearing 
before a Veterans Law Judge at the RO in Salt Lake City 
together with her representative's informal hearing 
presentation dated in July 2000 reasonably raise the claim of 
entitlement to service connection for diabetes mellitus.  See 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  Since the 
outcome of the unadjudicated claim for service connection for 
diabetes mellitus could materially affect the result of the 
total rating based on individual unemployability, the issues 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (Two issues are "inextricably 
intertwined" where they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  Accordingly, the issue of entitlement to 
service connection for diabetes mellitus should be resolved 
prior to final appellate consideration of the issue of 
entitlement to a total rating based on individual 
unemployability.  See also Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991); see generally Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  

Notwithstanding the outcome of the service connection claim 
for diabetes mellitus, the reports of the VA compensation and 
pension examinations accorded the veteran in March 1998 and 
May 2000 to evaluate the sciatic nerve irritation with foot 
drop, common peroneal deficit and sympathetic dystrophy of 
the left lower extremity are inadequate to evaluate whether a 
total rating based on individual unemployability is 
warranted.  See 38 C.F.R. §§ 4.63, 4.67, 4.124a, Diagnostic 
Code 8520 (1999).  Together these reports which include a 
June 1998 addendum do not provide a medical opinion as to: 
(1) the degree of impairment due exclusively to the sciatic 
nerve irritation with foot drop, common peroneal deficit and 
sympathetic dystrophy of the left lower extremity, or (2) 
what type of employment, if any, the veteran was capable of 
performing considering the degree of impairment from any 
service-connected disability versus the level of impairment 
posed by any non service-connected disability present.  See 
38 C.F.R. § 4.70 (1999); Pratt v. Derwinski, 3 Vet. App. 269 
(1992); see also Cathell v. Brown, 8 Vet. App. 539, 544-45 
(1996); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
or ordering a medical examination prior to deciding the 
veteran's claim).  Thus, the veteran should be accorded a VA 
compensation examination to address these questions based on 
a full review of the record.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  If the degree of employability or 
unemployability posed by any non-service connected disability 
or by any service-connected disability cannot be discerned, 
the benefit of the doubt doctrine may apply.  See 38 U.S.C.A. 
§ 5107(b); Fluharty v. Derwinski, 2 Vet. App. 409 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991). 

As regards the May 2000 VA compensation and pension 
examination, the agency of original jurisdiction did not 
consider this evidence to issue a supplemental statement of 
the case nor did the veteran waive the agency's jurisdiction 
of this evidence in favor of the Board.  Therefore, due 
process dictates that the claim be remanded to the RO for 
consideration of this evidence.  See 38 C.F.R. § 19.9.  The 
transcript of the June 2000 personal hearing reveals 
treatment at the Dixie Regional Medical Center in Saint 
George in 1999 and treatment in November and December 1999 at 
the VA hospital in Las Vegas and in February 2000 at the VA 
Medical Center in Loma Linda.  Lastly, the veteran has 
apparently been in receipt of Chapter 31 benefits as recently 
as 1999.  Neither the treatment records nor the vocational 
rehabilitation folder is associated with the claims folder.  
Since this evidence may be of material importance to the 
veteran's claim, these records should be obtained for 
consideration by the agency of original jurisdiction.  See 
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that the 
Board is on constructive notice of all documents which are in 
the custody and control of this Department).  

To ensure full compliance with VA's duty to assist and due 
process requirements, this case must be REMANDED to the RO 
for the following actions:

1. Inasmuch as entitlement to service 
connection for diabetes mellitus is 
"inextricably intertwined" with the 
claim for a total rating based on 
individual unemployability, the RO 
must adjudicate the claim for service 
connection for diabetes mellitus.  In 
that regard, the RO should inform the 
veteran that she must submit evidence 
that demonstrates diabetes mellitus 
was incurred in or aggravated in 
service, or manifested within the 
presumptive period following service.  
Based on a review of the record, and 
if appropriate, the RO should 
accomplish any further indicated 
development for the proper 
adjudication of the claim, to include 
providing the veteran and her 
representative with notice of 
appellate rights, specifically the 
right to file a notice of disagreement 
within one year of notice of the 
adverse determination.  Notification 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114, Stat. 
2096, ___(2000) (to be codified at 
38 U.S.C. § 5100 et seq.) should be 
considered.  

2. After securing the necessary releases, 
the RO should obtain records regarding 
the treatment of sciatic nerve 
irritation with foot drop, common 
peroneal deficit, and sympathetic 
dystrophy of the left lower extremity 
from Dixie Regional Medical Center in 
St. George, any treatment records from 
the VA medical facility at Las Vegas 
from November 1999 to the present that 
have not been previously associated 
with the claims file and treatment 
records from the VA Medical Center at 
Loma Linda from February 2000 to the 
present.  Any negative responses 
should be associated with the claims 
file. 

3. The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the 
claims folder.  

4. The veteran should be afforded a VA 
neurological examination to determine 
the nature and extent of the sciatic 
nerve irritation with foot drop, 
common peroneal deficit, and 
sympathetic dystrophy of the left 
lower extremity.  The examiner(s) 
is/are requested to comment on the 
following: 

(a) The present manifestations of the 
sciatic nerve irritation with foot 
drop, common peroneal deficit, and 
sympathetic dystrophy of the left 
lower extremity; 

(b) The degree of impairment due 
exclusively to (i) the sciatic nerve 
irritation with foot drop, common 
peroneal deficit, and sympathetic 
dystrophy of the left lower extremity, 
(ii) diabetes mellitus, and (iii) any 
other disabilities present; 

(c) Whether the veteran is totally 
disabled, that is unemployable, due to 
the service-connected disability; 

(d) If the veteran is not totally 
disabled, what type of employment is 
the veteran capable of performing 
considering her service-connected 
sciatic nerve irritation with foot 
drop, common peroneal deficit, and 
sympathetic dystrophy of the left 
lower extremity; 

(e) Whether it is least as likely as 
not that the cellulitis that affected 
the left lower extremity initially is 
related to the sciatic nerve 
irritation with foot drop, common 
peroneal deficit, and sympathetic 
dystrophy of the left lower extremity.  

All appropriate tests and/or 
diagnostic studies should be 
performed.  The rationale for all 
opinions expressed should be based on 
a review of the entire claims file, 
including the March 1998 and May 2000 
VA compensation examinations and the 
June 1998 addendum.  

5. The RO should ensure that all 
development actions have been 
completed.  Whether or not service 
connection is established for diabetes 
mellitus, and/ or an increased 
disability evaluation in excess of 60 
percent is assigned for the service-
connected sciatic nerve irritation 
with foot drop, common peroneal 
deficit, and sympathetic dystrophy of 
the left lower extremity, the RO 
should again review and adjudicate the 
issue of entitlement to a total rating 
based on individual unemployability 
due to any service-connected 
disability.  See 38 C.F.R. §§ 4.15, 
4.16 (1999); see also Fluharty v. 
Derwinski, 2 Vet. App. 409 (1992).  

6. If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of 
the case with the applicable law and 
regulations and given the opportunity 
to respond thereto.  

7. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

Thereafter, the case should be returned to the Board, if 
otherwise in order, following appropriate appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

